CONTRACT SCHEDULE OWNER: [John Doe]CONTRACT NUMBER:[??687456] JOINT OWNER:[Jane Doe]ISSUE DATE:[04/15/07] ANNUITANT:[John Doe]INCOME DATE:[04/15/17] PURCHASE PAYMENTS: INITIAL PURCHASE PAYMENT: $[25,000] MINIMUM ADDITIONAL PURCHASE PAYMENT: $[50] MAXIMUM TOTAL PURCHASE PAYMENTS: $[1 million; higher amounts may be accepted with our approval] MORTALITY AND EXPENSE RISK (M&E) CHARGE: The M&E Charge is an annualized rate that is realized on a daily basis as a percentage of the net asset value of the Investment Option. During the Accumulation Phase: The M&E Charge includes a charge of [1.75]% for the annuity. [An additional M&E Charge of [0.30]% is charged for the Quarterly Value Death Benefit.] During the Annuity Phase: The M&E Charge is [1.40]%.We may decrease this charge, but we may not increase it. CONTRACT MAINTENANCE CHARGE:The Contract Maintenance Charge is $[30.00] each Contract Year.We deduct the Contract Maintenance Charge from the Contract Value on the last day of each Contract Year while this contract is in force.If the last day of the Contract Year is not a Business Day we deduct the charge on the next Business Day.We deduct the Contract Maintenance Charge from the Investment Options proportionately based on the amount of the Contract Value in each Investment Option relative to the total Contract Value.The Contract Maintenance Charge will not increase after the Issue Date of the contract. During the Accumulation Phase, we do not deduct the Contract Maintenance Charge if your Contract Value at the time we are to deduct the charge is at least $[100,000].If you take a total withdrawal on a date other than a Contract Anniversary we deduct the full Contract Maintenance Charge.In the event you own more than one contract of the same type issued by the Company, we determine the total Contract Value for all of the contracts.If the total value for all of the contracts is at least $[100,000] at the time we are to deduct the charge, we do not assess the Contract Maintenance Charge.If the Contract Owner is a non-individual, we look to the Annuitant to determine if we assess the charge. TRANSFERS: NUMBER OF FREE TRANSFERS PERMITTED:Currently, there are no limits on the number of transfers that you can make.You are allowed [12] free transfers each Contract Year.This applies to transfers during both the Accumulation Phase and Annuity Phase. TRANSFER FEE:We will charge a fee of $[25] for each transfer you make in excess of the free transfers permitted.We do not count transfers we make at the end of the Right to Examine period, any transfers made pursuant to a regularly scheduled transfer, or other transfers under programs specifically waiving the Transfer Fee in determining the application of the Transfer Fee. WITHDRAWAL CHARGE: NONE MINIMUM PARTIAL WITHDRAWAL: $[500] MINIMUM CONTRACT VALUE THAT MUST REMAIN IN THE CONTRACT AFTER A PARTIAL WITHDRAWAL:$[2,000] MINIMUM ANNUITY PAYMENT: $[100] REQUIRED RIDER: [Income Protector Rider or Investment Protector Rider].A Required Rider is waived if dropped because of a Rider Charge increase [; or if the [Income Protector Rider] terminates because you select single Lifetime Plus Payments, the sole Covered Person dies, and the contract is continued]. S40778-02-NY3[No WC] 1 RIDERS: [The applicable riders based on the information from the application will populate this area.] SERVICE
